Case 1:20-cv-03222-RM-GPG Document 35 Filed 04/19/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-03222-RM-GPG

  COLUTIONS, LLC,

         Plaintiff,

  v.

  VENTURA SEED COMPANY, LLC,

        Defendant.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on Plaintiff’s Motion for Default Judgment (ECF No. 20).

  After Defendant was served with Plaintiff’s Petition to Confirm Arbitration Award (ECF No. 1)

  and failed to respond, Plaintiff moved for entry of default (ECF No. 17), which the Clerk entered

  on January 6, 2021 (ECF No. 18). The following day, Plaintiff filed its Motion, seeking entry of

  default judgment under Fed. R. Civ. P. 55(b)(1). Almost four weeks later, Defendant’s counsel

  filed an entry of appearance (ECF No. 21) and a motion seeking to set aside the entry of default

  (ECF No. 22). After Defendant’s motion was fully briefed (ECF Nos. 24, 25, 30, 31), Defendant

  withdrew it (ECF No. 34). For the reasons below, the Court grants Plaintiff’s Motion.

  I.     LEGAL STANDARD

         Entry of default is a prerequisite to granting default judgment. See Rowley v. Morant,

  276 F.R.D. 669, 670 (D.N.M. 2011) (“[T]he clear weight of authority holds that a party must

  seek entry of default by the clerk before it can move the court for default judgment.”). But “even

  after entry of default, the Court must decide whether the unchallenged facts create a legitimate
Case 1:20-cv-03222-RM-GPG Document 35 Filed 04/19/21 USDC Colorado Page 2 of 3




  basis for entry of a judgment.” Villanueva v. Acct. Discovery Sys., LLC, 77 F. Supp. 3d 1058,

  1066 (D. Colo. 2015) (quotation omitted). Although the Court has discretion to enter default

  judgment, strong policies favor resolution of disputes on their merits; therefore, it is generally

  appropriate “only when the adversary process has been halted because of an essentially

  unresponsive party.” Id. at 1067 (quotation omitted).

  II.    BACKGROUND

         Plaintiff initiated an arbitration proceeding against Defendant arising under the parties’

  Sales Representation Agreement, which contains an arbitration provision. The arbitrator found

  in favor of Plaintiff on its claim and in favor of Defendant on its counterclaim. Offsetting the

  awards, the arbitrator issued a final order and award requiring Defendant to pay Plaintiff

  $842,541.48, plus $177.63 of interest per day until paid in full. On October 27, 2020, Plaintiff

  brought this action to confirm the award.

  III.   ANALYSIS

         As a threshold mater, the Court finds that the jurisdictional prerequisites for granting

  default judgment are satisfied in this case. (See ECF No. 13 (discharging order to show cause

  why the case should not be dismissed for lack of subject matter jurisdiction).) The Court further

  finds that the allegations in the Petition are strongly supported by the arbitration award itself and

  constitute a legitimate basis for entry of judgment. Judicial review of arbitration awards is

  deferential and “among the narrowest known to law.” Mid Atl. Capital Corp. v. Bien, 956 F.3d

  1182, 1190 (10th Cir. 2020) (quotation omitted). The Court discerns no obvious, significant

  mathematical errors that can be gleaned from the face of the arbitration award. See id. at 1191

  (holding that 29 U.S.C. § 11(a) does not permit a court to go beyond the face of the arbitration

  award in looking for an evident material miscalculation). It is undisputed that Defendant now


                                                    2
Case 1:20-cv-03222-RM-GPG Document 35 Filed 04/19/21 USDC Colorado Page 3 of 3




  owes Plaintiff roughly $875,000, and Plaintiff’s efforts to confirm the arbitration have been

  halted through no fault of its own. Accordingly, the Court finds that Plaintiff is entitled to

  judgment in its favor.

  IV.    CONCLUSION

         Therefore, the Court GRANTS Plaintiff’s Motion for Default Judgment (ECF No. 20)

  and ORDERS that:

         (1)     Defendant’s Motion to Set Aside Entry of Default (ECF No. 22) is deemed

  WITHDRAWN;

         (2)     The October 6, 2020, arbitration award (ECF No. 20-3 at 1-2) is CONFIRMED;

         (3)     JUDGMENT is hereby entered in favor of Plaintiff and against Defendant in the

  amount of $842,541.48 plus interest of $177.63 per day from October 6, 2020, until paid;

         (4)     The Clerk is directed to enter FINAL JUDGMENT against Defendant,

         (5)     Plaintiff’s Motion to Modify Procedures Under Rule 11(c)(2) (ECF No. 32),

  requesting, inter alia, that the Court not deny Defendant’s Motion before April 19, 2021, is

  DENIED AS MOOT, and

         (6)     Plaintiff shall have until May 19, 2021, to file a motion for attorney fees and

  costs, should it wish to do so.

         DATED this 19th day of April, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                    3
